*926MEMORANDUM **
Tommy Smith appeals from the district court’s order dismissing his civil rights complaint alleging that the defendant discriminated against him based on his race. We have jurisdiction pursuant to 28 U .S.C. § 1291, and we affirm.
We review de novo a district court’s dismissal based on res judicata. W. Radio Servs. Co. v. Glickman, 123 F.3d 1189, 1192 (9th Cir.1997).
The district court correctly concluded that Smith’s federal claims against Commerce Club are precluded based on the doctrine of res judicata. See Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 651 (9th Cir.1988); San Francisco Lathing, Inc. v. Superior Court, 271 Cal.App.2d 78, 76 Cal. Rptr. 304, 307 (Cal.Ct.App.1969) (holding that a dismissal for lack of prosecution is a final judgment).
Smith’s remaining contentions lack merit.
Smith’s request for judicial notice is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.